     Case 2:20-cv-01097-SVW-KS Document 31 Filed 08/07/20 Page 1 of 1 Page ID #:158



 1
 2
 3
 4
 5
 6
                                                                                          JS-6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
12     DALERASMUSSEN,                                    CASE NO.: 2:20-CV-01097 SVW - KS
13                            Plaintiff,                 Assigned to United States District Judge
14                                                       Hon. Stephen V. Wilson, Courtroom JOA;
       vs.                                               (Complaint filed on December 23, 2019)
15
      THE HOME DEPOT INC.; HOME DEPOT                     ORDER FOR REMAND
16
      USA, INC.; THE SCOTTS COMPANY,
17    LLC; and DOES 1-20, Inclusive,
18                            Defendants.
19
20    Based upon the Stipulation of the parties and good cause appearing,

21    It is hereby ORDERED, that this matter is REMANDED forthwith to the Superior Court of the State

22    of California, County of Los Angles, where it was originally filed as case number

23    19SRTCV46169.

24
25    DATED: August 7, 2020

26
                                                   By: -------,----,---,----
27                                                      HON. STEPHEN V. WILSON
                                                        UNITED STATES JUDGE
28


                                           (PROPOSED) ORDER FOR REMAND
